Citation Nr: 1635475	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  11-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a separate 10 percent rating for residuals of a shell fragment wound of the left knee.  

2.  Entitlement to a separate compensable rating for instability of the left knee.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from February 1943 to October 1945, including in World War II.  He received various decorations evidencing combat including the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that recharacterized the Veteran's service-connected residuals of a shell fragment wound of the left knee (listed as scar residuals of a shell fragment wound of the left upper leg, with injury to Muscle Group XI, and degenerative joint disease of the left knee) as residuals of a left total left knee replacement (listed as a total knee replacement of the left knee), and increased the rating from 20 percent to 30 percent, effective December 14, 2009.  

In October 2014, the Board remanded the issue of entitlement to an increase in a 30 percent rating for residuals of a left total knee replacement (listed as status post a total left knee replacement (left knee disability)) for further development.  

In a June 2015 decision, the Board granted a 60 percent rating for residuals of a left total knee replacement, effective December 14, 2008.  

A July 2015 RO decision implemented the Board's June 2015 decision and granted a 60 percent rating for residuals of a left total knee replacement, effective December 14, 2008.  

The Veteran then appealed the Board's June 2015 decision to the extent that it denied entitlement to a separate 10 percent rating for residuals of a shell fragment wound of the left knee and entitlement a separate compensable rating for instability of the left knee, to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the parties (the Veteran and the VA Secretary) filed a Joint Motion which requested that the Board's decision, as to issues of entitlement to a separate 10 percent for residuals of a shell fragment wound of the left knee and entitlement a separate compensable rating for instability of the left knee, be vacated and remanded.  An August 2016 Court Order granted the motion.  The Court also noted that the Board also granted a 60 percent rating for residuals of a left total knee replacement, and that as such issue had been resolved in the Veteran's favor, it was not before the Court and should remain undisturbed.  

The Board notes that in an October 2015 rating decision, the RO denied a claim for a TDIU rating.  Although that rating action was not appealed, the Board notes that the Court has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a TDIU rating is part of the claims for increased ratings on appeal.  

The issues have been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable rating for instability of the left knee and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was in receipt of at least a 10 percent rating for residuals of a shell fragment wound of the left knee under Diagnostic Code (DC) 5311 for more than 20 years when the RO changed the DC under which he was rated to DC 5055.  

2.  The termination of the 10 percent rating for residuals of a shell fragment wound of the left knee under DC 5311 was not proper.  




CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for residuals of a shell fragment wound of the left knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.951(b), 4.71a, DC 5311 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability that has been continuously rated at or above any evaluation of disability for 20 years or more will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).  

In an August 2016 joint motion, the parties agreed that the Veteran had at least a 10 percent rating under DC 5311 for his service-connected residuals of a shell fragment wound since December 1946.  

In a May 2010 rating decision, the RO recharacterized the Veteran's service-connected residuals of a shell fragment wound of the left knee (listed as scar residuals of a shell fragment wound of the left upper leg, with injury to Muscle Group XI, and degenerative joint disease of the left knee) as residuals of a left total left knee replacement (listed as a total knee replacement of the left knee), and increased the rating from 20 percent to 30 percent, effective December 14, 2009.  The RO also recoded the Veteran's left knee disability from DC 5311 to DC 5055.  

The facts in this case are similar to those considered by the United States Court of Appeals for Veterans Claims (Court) in Murray v. Shinseki, 24 Vet. App. 420 (2011).  In that case, the Veteran had been in receipt of a 10 percent rating under DC 5257 for more than 20 years when the RO changed the diagnostic codes under which the disability was rated to DC 5260 and 5261, and discontinued the rating under DC 5257.  The Court held that the rating under DC 5257 was protected, and the RO's actions constituted an impermissible reduction in a protected rating.  

In the instant appeal, as noted above, at least a 10 percent rating under DC 5311 was in effect for more than 20 years when it was discontinued.  Under 38 C.F.R. § 3.951(b), as interpreted in Murray, the discontinuance was improper and the 10 percent rating is restored.  This action does not impact the separate rating based on instability of the left knee as such a separate rating is permissible where supported by the evidence.  See VAOPGCPREC No. 23-97 (1997), 62 Fed. Reg. 63, 604 (1997).  


ORDER

Subject to the law and regulations governing payment of monetary benefits,, restoration of 10 percent rating for residuals of a shell fragment wound of the left knee under DC 5311 is granted.  


REMAND

The remaining issues on appeal are entitlement to a separate compensable rating for instability of the left knee and entitlement to a TDIU.  

The Board has restored a 10 percent rating for residuals of a shell fragment wound of the left knee under DC 5311.  Given this change in circumstances, and to afford the Veteran due process, the RO must readjudicate the issue of entitlement to a TDIU.  

As to the issue of entitlement to a separate compensable rating for instability of the left knee, the Board observes that in an August 2016 joint motion, the parties agreed that insofar as the Board did not undertake a proper analysis in denying a separate rating under DC 5257, its statement of reasons and bases was inadequate.  

In light of the August 2016 joint motion, the Board finds that it has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of any instability of the left knee.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, as the Veteran's claim for a TDIU is inextricably intertwined with his claim for a separate compensable rating for instability of the left knee, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for a left knee disability since June 2015.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of any instability of the left knee and the impact of that condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of any instability of the left knee.  The entire claim files, including all electronic files, must be reviewed by the examiner.  

All indicated tests must be conducted and all symptoms associated with any left knee instability must be described in detail.  The examiner must further comment as to the nature, extent and frequency of the Veteran's left knee instability.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


